Citation Nr: 0205039	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-03 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the lumbosacral spine.

2.   Entitlement to service connection for a disorder of the 
shoulders.

(The issue of entitlement to service connection for a 
disorder of the shoulders will be the subject of a later 
decision.)


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The appellant has service with the Puerto Rico Air National 
Guard beginning in 1978, to include a period of Unit Training 
Assembly (UTA) on August 20, 1988.  The Board points out that 
UTA is inactive duty for training (INACDUTRA).

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1997 from the San Juan, Puerto 
Rico, Regional Office (RO).  

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for a 
disorder of the shoulders, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Residuals of an injury to the lumbosacral spine are of 
service origin.


CONCLUSION OF LAW

Residuals of an injury to the lumbosacral spine were incurred 
during INACDUTRA. U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate her claim.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  A review of 
the claims folder indicates that the RO has procured service 
and other medical records identified by the veteran.  As the 
appellant has not cited any records of relevant VA or private 
treatment in addition to those that have already been 
obtained and associated with the claims folder, and as she 
has been accorded recent VA examinations pertaining to her 
claimed disability, VA has no duty to assist him further in 
procuring evidence necessary to support her claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

A police traffic accident report indicates that the appellant 
was involved in an automobile accident on August 20, 1988.  A 
private medical record dated in August 1988 contains a 
diagnosis of cervical whiplash injury, which was associated 
with an accident on August 20, 1988.  An August 1988 payment 
record indicates that the veteran received earnings for UTA 
for the date of August 20, 1988.  

Military medical records include treatment notes in December 
1996 showing that the appellant was seen then for complaints 
that she slipped on the snow and hit the back of her head 
without loss of consciousness.  The record indicates that she 
gave a history of cervical injury in 1980, with flare-ups of 
pain since then.  The diagnosis in December 1996 was acute 
cervical muscle strain.  When seen about one week later in 
December 1996 the veteran was assessed with acute muscle 
strain of the neck and thoracic back. 

In January 1997 the veteran was seen at the dispensary for 
complaints that she continued to have severe cervical/low 
back pain, and now was developing a numbness sensation in 
both arms and progressive cervical and lumbosacral pain; and 
also intermittent numbness in both legs.  On examination the 
appellant had lumbosacral pain and muscle spasm.  The 
assessment at that time included status post 
cervical/occipital/back trauma while on active duty with 
numbness sensation, increased pain and severe headaches.  She 
was seen in February 1997 for complaints of pain on low back, 
and numbness of all lines.  The assessment at that time was 
trauma to low back. 

During a March 1997 VA examination of the spine, the 
appellant complained of symptoms including low back pain that 
radiated to the mid back, with no symptomatology on the legs.  
Findings of a CT scan in January 1997 were reported, 
including posterior bulging disc noted at the L5-S1 broad 
bases.  After the examination the diagnoses included L5-S1 
bulging disc, by CT scan; and cervico-dorso lumbosacral 
paravertebral myositis and bilateral trapezius myositis.  

In a September 1997 addendum to the March 1997 VA 
examination, the examiner commented on his review of the 
claims file, noting that when evaluated in December 1996, the 
appellant had told the physician that she had a cervical 
injury in 1980 and ever since she had had flare ups of pain.  
The addendum concludes with an opinion that the current 
cervical and lumbar spine disabilities were not etiologically 
related to acute injury suffered in service; that it was the 
result of a natural progression of preexisting disability 
related to a previous traumatic event in 1980; and that since 
the 1996 accident was acute in nature as diagnosed by 
military doctors, there was no worsening of any underlying 
condition by the service trauma of 1996. 

An April 1999 report of Findings and Recommended Disposition 
of USAF Physical Evaluation Board contains a diagnosis of 
"chronic low back and neck pain associated with degenerative 
disc disease S/P December 1996 fall and secondary to chronic 
non-specific cephalgia.  EPTS with service aggravation.  EPTS 
factor unascertainable."  The report indicates that this was 
incurred while entitled to receive basic pay and in the line 
of duty.

In a July 1999 letter the commander of the appellants unit in 
the Puerto Rico National Guard certified that during Unit 
Training Assembly on August 20, 1988, the appellant was 
involved in a car accident on returning from lunch, and was 
absent the next day due to injury.

In a statement from the appellant received in July 1999, she 
indicated that an injury which occurred in 1988 was 
erroneously noted by medical records to have occurred in 
1980.  She noted that the actual date was August 20, 1988.

During a January 2000 VA neurological examination the 
appellant gave a history of having been injured in a motor 
vehicle accident on August 20, 1988, in which she sustained a 
whiplash injury to her cervical area.  She complained that 
she had severe pain and spasms in that area.  She reported 
that in December 1996 she had an accidental fall when she 
slipped with resulting severe headache and pain on her back 
down to her waist.  After examination the diagnoses included 
status post whiplash injury in 1988; and status post trauma 
to head and back in 1996.  The examiner concluded with an 
opinion that he agreed with the VA examiner's September 1997 
opinion, that the cervical and lumbar disabilities were the 
result of the natural progression of the pre-existing 
disability related to the previous traumatic event in 1988.  
The examination report indicates that the correct date of the 
motor vehicle accident was 1988, not 1980.  The examiner 
concluded that it was as likely as not that the veteran's 
present back condition and her headaches were chronically 
aggravated by the 1996 injury.      

There are various private and VA medical records reflecting 
treatment in the 1990's for different medical conditions and 
disorders.

Analysis

Service connection may granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated by inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2001).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show, and the veteran does not contend that 
she possesses medical expertise.  

The veteran is asserting that she has residuals of an injury 
to the lumbosacral spine, which was incurred during a period 
of INACDUTRA on August 20, 1988.  A review of the record 
confirms that the veteran's service included a period of 
INACDUTRA on August 20, 1988.  The record also shows that the 
appellant was injured during the period of her August 1988 
UTA in a motor vehicle accident on August 20, 1988.  A 
diagnosis of cervical whiplash injury was made at that time.  
Additionally, VA examiners in September 1997 and January 2000 
rendered opinions that the appellant's lumbosacral spine 
disability was caused by the injury which occurred on August 
20, 1988 while the appellant was on INACDUTRA.  The Board 
concurs with these opinions.  Accordingly service connection 
for the residuals of the injury to the lumbosacral spine is 
warranted.


ORDER

Service connection for residuals of an injury to the 
lumbosacral spine is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

